DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9-10, 12-14, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims  5 and 17 recite “area type” without definition. It is unclear what is meant by this phrase and the Applicant’s specification does not appear to define the phrase. For the purposes of the prior art rejection below this term has been interpreted as “an area defined as a neighborhood.”
Claims  9 and 17 recite “type of day” without definition. It is unclear what is meant by this phrase and the Applicant’s specification does not appear to define the phrase. For the purposes of the prior art rejection below this term has been interpreted as “a day of the week, e.g. Monday” based upon Applicant’s figure 3.
Claims  10 and 17 recite “lateral distance” without definition. It is unclear what is meant by this phrase and the Applicant’s specification does not appear to define the phrase. For the purposes of the prior art rejection below this term has been interpreted as “a change in available lateral travel distance, or available lane width” based upon Applicant’s figure 3.
Claims  12, 13, and 18 recite “level of service” without definition. It is unclear from Applicant’s specification how “level of service” alters the terms it is modifying. For example, claim 13 recites “the output information comprises level of service that is demand-based,” but “level of service that is demand-based” is not distinguished from simple demand of vehicles per hour. For the purposes of the prior art rejection below this term in claim 13 has been interpreted as “level of service defined by demand.” Claim 12 has been interpreted as “level of service defined by density. Similar logic has been applied to claim 18.
Claims  12, 14, and 18 recite “density.” For the purposes of the prior art rejection below this term has been interpreted as “ density in time-space format” as described in Applicant’s specification ¶ 023. However, Applicant’s specification appears to alternatively define “density [as] may include number of vehicles” (Applicant’s Specification: ¶ 30) rendering it unclear.
Correction or clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving, obtaining, creating, and presenting. This judicial exception is not integrated into a practical application because the implementation is a generic application of an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are well known and conventional in the art.
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As an method, the claim is directed to a statutory category.
Step 2A: Prong 1: Claim 1 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to:
A method for traffic evaluation and analysis, comprising: receiving initial parameters related to a highway construction project; obtaining additional information related to the highway construction project, based at least in part on the initial parameters; creating output information based at least in part on the initial parameters and the additional information; and presenting the output information.
These limitations recites a concept that falls into the “mental process” group of abstract ideas. Creating the traffic consequences from a highway construction project based on information related to the shutdown parameters could be done in the human mind or with the aid of paper (see MPEP 2106.04(a)(2)(III). An akin example would be a traffic engineer observing the number of lanes predicted to be closed and estimating the impact on future traffic. (MPEP § 2106.04(a)(2)(III)(A) “a claim to ‘collecting information, analyzing it, and displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind”, quoting Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)).
Step 2A: Prong 2: The Applicant does recite additional elements such as a receiving information, obtaining additional information and presenting the output; however, a generic computer or phone device could be used for implementation and this does not integrate the judicial exception into a practical application.
The Applicant has recited a claim in which collected construction information is used to predict expected traffic. These limitations do not integrate the claim into a practical application beyond a general effort to monopolize the exception of predicting traffic resulting from road closures. Collecting parameters related to a highway construction project and obtaining additional information related to the highway construction project, based at least in part on the initial are data gathering and can be classified as insignificant pre-solution activity (MPEP § 2106.05(g) “pre-solution activity is a step of gathering data for use in a claimed process”). Similarly, presenting the output information is insignificant post-solution activity that does not improve the field of use or technological environment, and thus does not integrate the solution into a practical application (see MPEP § 2106.05(h)).
Step 2B:  The claim does not recites an element or combination of elements that is unconventional or significantly more than its individual elements.
The claim recites the additional elements including a computer including receiving information, obtaining additional information and presenting the output, but these additional elements are well understood and conventional in the art.
This is recited such that the Applicant is merely adding well understood and conventional techniques in the art to the judicial exception. Collecting parameters related to a highway construction project and obtaining additional information related to the highway construction project, based at least in part on the initial are insignificant pre-solution activity (MPEP § 2106.05(g) “pre-solution activity is a step of gathering data for use in a claimed process”). Similarly, presenting the output information is insignificant post-solution activity that does not integrate the abstract idea into significantly more than abstract idea.
Regarding the further claims:
Claims 2 and 4-10 do not cure the deficiencies of claim 1 because those claims are still drawn to the “mental process” group of abstract ideas as the additional limitations of those claims merely further narrow the type of initial parameter data collected in the insignificant pre-solution data gathering step, but do not further integrate the claimed metal process into a practical application or into significantly more than mental process.
Claims 3 does not cure the deficiencies of claim 2 because claim 3 is still drawn to the “mental process” group of abstract ideas as it merely further narrows the type of initial parameter data collected in the insignificant pre-solution data gathering step, but does not further integrate the claimed metal process into a practical application or into significantly more than mental process.
Claim 11 does not cure the deficiencies of claim 1 because claim 11 is still drawn to the “mental process” group of abstract ideas as it merely narrows the source of the data collected in the insignificant pre-solution data gathering step.
Claims 12-14 do not cure the deficiencies of claim 1 because those claims are still drawn to the “mental process” group of abstract ideas as the additional limitations of those claims merely further narrow the type of output determined by the mental process but do not narrow it to be beyond the ability of a person of ordinary skill in the art “with the aid of paper” (see MPEP 2106.04(a)(2)(III).
Claims 15 and 20 are rejected under 35 U.S.C. § 101 for reasons parallel the reasons described supra in reference to claim 1.
Claims 16 and 17 are rejected under 35 U.S.C. § 101 for reasons parallel the reasons described supra in reference to claim 2.
Claim 18 is rejected under 35 U.S.C. § 101 for reasons parallel the reasons described supra in reference to claim 12.
Claim 19 is rejected under 35 U.S.C. § 101 for reasons parallel the reasons described supra in reference to claim 11.
Therefore, the claims do not amount to significantly more than the abstract idea and have been rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stehle et al. (US 20070293958 A1) (hereinafter Stehle) in view of Knoepfle et al. (US 20170110009 A1) (hereinafter Knoepfle). As regards the individual claims:
Regarding claim 1, Stehle teaches a method for traffic evaluation and analysis, comprising:
receiving initial parameters related to a highway construction project (Stehle: ¶ 033; In one embodiment, the method 200 provides a user interface that includes a graphical representation of the project, as represented by the various objects. By using this interface, the user may select the graphic associated with an object of interest. For example, the user may be a commuter seeking roadway conditions on a particular roadway segment)  (Stehle: ¶ 030; A variety of endeavors may be a "project," as the term is used herein. For example, construction projects are contemplated)
obtaining additional information related to the highway construction project, based at least in part on the initial parameters (Stehle: ¶ 061; In response to the user input, at a step 606, the method 600 communicates a request to a server. In one embodiment, an application program may contact the server over the Internet. The server may house the traffic data, and the server may be in communication with a database of traffic information such as the traffic observation center database 504 of FIG. 5. The server may also be in communication with a data engine such as the data engine 506 of FIG. 5. In sum, the server may have access to a broad array of traffic information from multiple sources.) (Stehle: ¶ 036; Data, such as incidents, road closures, or construction and detour information, is stored in a database) (Stehle: Fig, 006; [showing initial input and then additional data recovery from a database])

    PNG
    media_image1.png
    605
    429
    media_image1.png
    Greyscale

Stehle does not explicitly teach:
creating output information based at least in part on the initial parameters and the additional information; however, Knoepfle does teach:
creating output information based at least in part on the initial parameters and the additional information (Knoepfle: ¶ 059; time input feature 520 allows the user to specify at least two time ranges for generating the traffic report [and] may correspond to a range of time before the construction project and/or changes took place in the selected geographical region).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Stehle with the teachings of Knoepfle because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Stehle and Knoepfle’s base methods both calculate traffic and travel time based upon predicted road conditions, traffic, and construction delays; however, Knoepfle’s method has been improved by using the additional information to create an output of predicted traffic levels. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Knoepfle’s known improvement to Stehle using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allow the user to refine the target of their request for traffic predictions which result in more useful information.
and presenting the output information (Knoepfle: ¶ 057; FIGS. 5 and 6A-6E illustrate example user interfaces that may be provided to a computing device for purposes of creating and/or displaying traffic reports. With reference, for example, to the system 100 of FIG. 1, the user interfaces 500 and 610-650, respectively, illustrate user interfaces that can be provided by an application running on a client device 160. The application can enable data to be exchanged between the client device 160 and the system 100 so that a user of the client device 160 can view traffic reports provided by the system 100. More specifically, user interface 500 may be used to receive user input data 161 and user interfaces 610-650 may be used to display content from a corresponding traffic report 163 generated based on the user input data 161.)  (Knoepfle: Fig. 6E; [showing output of analysis])

    PNG
    media_image2.png
    587
    502
    media_image2.png
    Greyscale

Regarding claim 2, as detailed above, Stehle as modified by Knoepfle teach the invention as detailed with respect to claim 1. Stehle further teaches:
wherein the initial parameters include a geographical start point and end point of the highway construction project, which define a segment (Stehle: ¶ 033; In one embodiment, the method 200 provides a user interface that includes a graphical representation of the project, as represented by the various objects. By using this interface, the user may select the graphic associated with an object of interest. For example, the user may be a commuter seeking roadway conditions on a particular roadway segment)
Regarding claim 3, as detailed above, Stehle as modified by Knoepfle teach the invention as detailed with respect to claim 2. Stehle further teaches:
wherein the geographical start and end point are user selectable from a map interface (Stehle: ¶ 033; In one embodiment, the method 200 provides a user interface that includes a graphical representation of the project, as represented by the various objects. By using this interface, the user may select the graphic associated with an object of interest. For example, the user may be a commuter seeking roadway conditions on a particular roadway segment)  (Stehle: Fig, 016; [showing a graphical user interface that facilitates various aspects of embodiments of the present invention including presenting routes, custom defining segments of a desired route, presenting traffic-pattern forecasts, redrawing a route based on user input])

    PNG
    media_image3.png
    427
    576
    media_image3.png
    Greyscale

Regarding claim 4, as detailed above, Stehle as modified by Knoepfle teach the invention as detailed with respect to claim 1. Stehle further teaches:
wherein the initial parameters comprise number of lanes closed (Stehle: ¶ 050; method 400 may utilize a computer application such as the data engine 304 of FIG. 3 to associate alerts with the road segments. For example, an alert may indicate that a certain number of lanes will be closed on a highway. This alert may be associated with each road segment affected by the lane closure [and later used to calculate traffic impact])
Regarding claim 5, as detailed above, Stehle as modified by Knoepfle teach the invention as detailed with respect to claim 1. Knoepfle further teaches:
wherein the initial parameters comprise area type (Knoepfle: ¶ 058; geographical input feature 510 includes an interactive map display on which a user may select a geographical region for which to generate a traffic report. The geographical region may correspond to an area of a city that was affected by construction and/or other changes. For example, the user may click (or tap) on an area of the map to select a particular street, block, or neighborhood (e.g., associated with that region) as the geographical region.)
Regarding claim 7, as detailed above, Stehle as modified by Knoepfle teach the invention as detailed with respect to claim 1. Stehle further teaches:
wherein the initial parameters comprise closure start time (Stehle: ¶ 032; scheduled lane closures may be associated with discrete road segments in a roadway construction project. By organizing the data in this manner, the current and future conditions on each of the various road segments may be examined and tracked.)
Regarding claim 8, as detailed above, Stehle as modified by Knoepfle teach the invention as detailed with respect to claim 1. Stehle further teaches:
wherein the initial parameters comprise closure end time (Stehle: ¶ 032; scheduled lane closures may be associated with discrete road segments in a roadway construction project. By organizing the data in this manner, the current and future conditions on each of the various road segments may be examined and tracked.)
Regarding claim 9, as detailed above, Stehle as modified by Knoepfle teach the invention as detailed with respect to claim 1. Stehle further teaches:
wherein the initial parameters comprise type of day (Stehle: ¶ 089; an embodiment of the present invention allows a user to customize routes and indicate other preferences. Illustrative other preferences may include a travel time, such as a start time, or day of week.)
Regarding claim 10, as detailed above, Stehle as modified by Knoepfle teach the invention as detailed with respect to claim 1. Knoepfle further teaches:
wherein the initial parameters comprise lateral distance (Knoepfle: ¶ 061; traffic project was to expand the width of the sidewalk along Castro Street, thereby reducing the overall width and/or number of lanes of the portion of the street used for vehicular traffic)
Regarding claim 11, as detailed above, Stehle as modified by Knoepfle teach the invention as detailed with respect to claim 1. Knoepfle further teaches:
wherein the additional information is contained in a single database (Knoepfle: ¶ 022; the system 100 includes a client interface 101, provider interface 102, street selector 110, traffic report generator 120, sensor data filter 130, aggregator 140, and data store 150)  (Knoepfle: Fig, 001; [showing single database [150] for use by method])

    PNG
    media_image4.png
    647
    464
    media_image4.png
    Greyscale

Regarding claim 12, as detailed above, Stehle as modified by Knoepfle teach the invention as detailed with respect to claim 1. Stehle further teaches:
wherein the output information comprises level of service that is density-based (Stehle: ¶ 073; display area 1002 also includes [inter alia a]n occupancy measure is also included. One hundred percent occupancy describes a roadway completely occupied by vehicles (i.e., bumper to bumper) traveling at the posted speed limit)
Regarding claim 13, as detailed above, Stehle as modified by Knoepfle teach the invention as detailed with respect to claim 1. Stehle further teaches:
wherein the output information comprises level of service that is demand-based (Stehle: ¶ 073; One embodiment of the invention includes travel-demand forecasting that predicts traffic volume more accurately by considering user-entered information)
Regarding claim 15, Stehle teaches a system for estimating the effects of a construction project on traffic, comprising:
a server configured to: receive initial parameters related to a highway construction project (Stehle: ¶ 033; In one embodiment, the method 200 provides a user interface that includes a graphical representation of the project, as represented by the various objects. By using this interface, the user may select the graphic associated with an object of interest. For example, the user may be a commuter seeking roadway conditions on a particular roadway segment)  (Stehle: ¶ 030; A variety of endeavors may be a "project," as the term is used herein. For example, construction projects are contemplated)  (Stehle: ¶ 061; method 600 communicates a request to a server)
obtain additional information related to the highway construction project (Stehle: ¶ 061; In response to the user input, at a step 606, the method 600 communicates a request to a server. In one embodiment, an application program may contact the server over the Internet. The server may house the traffic data, and the server may be in communication with a database of traffic information such as the traffic observation center database 504 of FIG. 5. The server may also be in communication with a data engine such as the data engine 506 of FIG. 5. In sum, the server may have access to a broad array of traffic information from multiple sources.)  (Stehle: ¶ 036; Data, such as incidents, road closures, or construction and detour information, is stored in a database) (Stehle: Fig, 006; [showing initial input and then additional data recovery from a database])
Stehle does not explicitly teach: based at least in part on the initial parameters; create output information based at least in part on the initial parameters, and/or the additional information; however, Knoepfle does teach:
based at least in part on the initial parameters; create output information based at least in part on the initial parameters, and/or the additional information (Knoepfle: ¶ 059; time input feature 520 allows the user to specify at least two time ranges for generating the traffic report [and] may correspond to a range of time before the construction project and/or changes took place in the selected geographical region).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Stehle with the teachings of Knoepfle because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Stehle and Knoepfle’s base systems both calculate traffic and travel time based upon predicted road conditions, traffic, and construction delays; however, Knoepfle’s system has been improved by using the additional information to create an output of predicted traffic levels. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Knoepfle’s known improvement to Stehle using known system and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allow the user to refine the target of their request for traffic predictions which result in more useful information.
and present the output information (Knoepfle: ¶ 057; FIGS. 5 and 6A-6E illustrate example user interfaces that may be provided to a computing device for purposes of creating and/or displaying traffic reports. With reference, for example, to the system 100 of FIG. 1, the user interfaces 500 and 610-650, respectively, illustrate user interfaces that can be provided by an application running on a client device 160. The application can enable data to be exchanged between the client device 160 and the system 100 so that a user of the client device 160 can view traffic reports provided by the system 100. More specifically, user interface 500 may be used to receive user input data 161 and user interfaces 610-650 may be used to display content from a corresponding traffic report 163 generated based on the user input data 161.) (Knoepfle: Fig. 6E; [showing output of analysis])
Regarding claim 16, as detailed above, Stehle as modified by Knoepfle teach the invention as detailed with respect to claim 15. Stehle further teaches:
wherein the initial parameters include a geographical start point and end point of the highway construction project, which define a segment, and wherein the geographical start and end point are user selectable from a map interface (Stehle: ¶ 033; In one embodiment, the method 200 provides a user interface that includes a graphical representation of the project, as represented by the various objects. By using this interface, the user may select the graphic associated with an object of interest. For example, the user may be a commuter seeking roadway conditions on a particular roadway segment)  (Stehle: Fig, 016; [showing a graphical user interface that facilitates various aspects of embodiments of the present invention including presenting routes, custom defining segments of a desired route, presenting traffic-pattern forecasts, redrawing a route based on user input]);
Regarding claim 19, as detailed above, Stehle as modified by Knoepfle teach the invention as detailed with respect to claim 15. Knoepfle further teaches:
wherein the additional information is contained in a single database (Knoepfle: ¶ 022; the system 100 includes a client interface 101, provider interface 102, street selector 110, traffic report generator 120, sensor data filter 130, aggregator 140, and data store 150)  (Knoepfle: Fig, 001; [showing single database [150] for use by method])
Regarding claim 20, Stehle teaches a method for traffic evaluation and analysis, comprising:
receiving initial parameters related to a highway construction project (Stehle: ¶ 033; In one embodiment, the method 200 provides a user interface that includes a graphical representation of the project, as represented by the various objects. By using this interface, the user may select the graphic associated with an object of interest. For example, the user may be a commuter seeking roadway conditions on a particular roadway segment)  (Stehle: ¶ 030; A variety of endeavors may be a "project," as the term is used herein. For example, construction projects are contemplated)
obtaining additional information related to the highway construction project (Stehle: ¶ 061; In response to the user input, at a step 606, the method 600 communicates a request to a server. In one embodiment, an application program may contact the server over the Internet. The server may house the traffic data, and the server may be in communication with a database of traffic information such as the traffic observation center database 504 of FIG. 5. The server may also be in communication with a data engine such as the data engine 506 of FIG. 5. In sum, the server may have access to a broad array of traffic information from multiple sources.)  (Stehle: ¶ 036; Data, such as incidents, road closures, or construction and detour information, is stored in a database)  (Stehle: Fig, 006; [showing initial input and then additional data recovery from a database])
Stehle does not explicitly teach:
based at least in part on the initial parameters; creating output information based at least in part on the initial parameters and the additional information;; however, Knoepfle does teach: based at least in part on the initial parameters; creating output information based at least in part on the initial parameters and the additional information (Knoepfle: ¶ 059; time input feature 520 allows the user to specify at least two time ranges for generating the traffic report [and] may correspond to a range of time before the construction project and/or changes took place in the selected geographical region).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Stehle with the teachings of Knoepfle because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Stehle and Knoepfle’s base methods both calculate traffic and travel time based upon predicted road conditions, traffic, and construction delays; however, Knoepfle’s method has been improved by using the additional information to create an output of predicted traffic levels. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Knoepfle’s known improvement to Stehle using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allow the user to refine the target of their request for traffic predictions which result in more useful information.
and presenting the output information (Knoepfle: ¶ 057; FIGS. 5 and 6A-6E illustrate example user interfaces that may be provided to a computing device for purposes of creating and/or displaying traffic reports. With reference, for example, to the system 100 of FIG. 1, the user interfaces 500 and 610-650, respectively, illustrate user interfaces that can be provided by an application running on a client device 160. The application can enable data to be exchanged between the client device 160 and the system 100 so that a user of the client device 160 can view traffic reports provided by the system 100. More specifically, user interface 500 may be used to receive user input data 161 and user interfaces 610-650 may be used to display content from a corresponding traffic report 163 generated based on the user input data 161.)  (Knoepfle: Fig. 6E; [showing output of analysis])
wherein the initial parameters include a geographical start point and end point of the highway construction project, which define a segment, wherein the geographical start and end point are user selectable from a map interface (Stehle: ¶ 033; In one embodiment, the method 200 provides a user interface that includes a graphical representation of the project, as represented by the various objects. By using this interface, the user may select the graphic associated with an object of interest. For example, the user may be a commuter seeking roadway conditions on a particular roadway segment)  (Stehle: Fig, 016; [showing a graphical user interface that facilitates various aspects of embodiments of the present invention including presenting routes, custom defining segments of a desired route, presenting traffic-pattern forecasts, redrawing a route based on user input])
and wherein the additional information is contained in a single database. (Knoepfle: ¶ 022; the system 100 includes a client interface 101, provider interface 102, street selector 110, traffic report generator 120, sensor data filter 130, aggregator 140, and data store 150)  (Knoepfle: Fig, 001; [showing single database [150] for use by method]);
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stehle in view of Knoepfle in view of Ferguson et al. (US 20140067187 A1) (hereinafter Ferguson). As regards the individual claims:
Regarding claim 6, as detailed above, Stehle as modified by Knoepfle teach the invention as detailed with respect to claim 1. Neither Stehle nor Knoepfle explicitly teach:
wherein the initial parameters comprise work zone speed limit; however, Ferguson does teach:
wherein the initial parameters comprise work zone speed limit (Ferguson: ¶ 137; One construction zone sign type may be related to regulating speed limits when approaching and passing through a construction zone on a road)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Stehle with the teachings of Ferguson because simple substitution of one known element for another to obtain predictable results (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)(B)) is obvious. In the instant case, Stehle contains a method which calculates travel time based upon traffic speed (Stehle: ¶ 039) which differs from the claimed limitation by the substitution of work zone speed limits, but Ferguson shows that work zone speed limits was known in the art of calculating travel times (Ferguson: ¶ 087), and that one of ordinary skill in the art would have substituted one known element for another, and the results of the substitution would have been predictable. Consequently, the combination is obvious to a person of ordinary skill in the art.
Regarding claim 17, as detailed above, Stehle as modified by Knoepfle teach the invention as detailed with respect to claim 15. Stehle further teaches:
wherein the initial parameters comprise at least of number of lanes closed (Stehle: ¶ 050; method 400 may utilize a computer application such as the data engine 304 of FIG. 3 to associate alerts with the road segments. For example, an alert may indicate that a certain number of lanes will be closed on a highway. This alert may be associated with each road segment affected by the lane closure [and later used to calculate traffic impact])
area type (Knoepfle: ¶ 058; geographical input feature 510 includes an interactive map display on which a user may select a geographical region for which to generate a traffic report. The geographical region may correspond to an area of a city that was affected by construction and/or other changes. For example, the user may click (or tap) on an area of the map to select a particular street, block, or neighborhood (e.g., associated with that region) as the geographical region.)
Neither Stehle nor Knoepfle explicitly teach:
work zone speed limit; however, Ferguson does teach:
work zone speed limit (Ferguson: ¶ 137; One construction zone sign type may be related to regulating speed limits when approaching and passing through a construction zone on a road)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Stehle with the teachings of Ferguson because simple substitution of one known element for another to obtain predictable results (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)(B)) is obvious. In the instant case, Stehle contains a system which calculates travel time based upon traffic speed (Stehle: ¶ 039) which differs from the claimed limitation by the substitution of work zone speed limits, but Ferguson shows that work zone speed limits was known in the art of calculating travel times (Ferguson: ¶ 087), and that one of ordinary skill in the art would have substituted one known element for another, and the results of the substitution would have been predictable. Consequently, the combination is obvious to a person of ordinary skill in the art. 
Stehle further teaches:
closure start time, closure end time (Stehle: ¶ 032; scheduled lane closures may be associated with discrete road segments in a roadway construction project. By organizing the data in this manner, the current and future conditions on each of the various road segments may be examined and tracked.)
type of day (Stehle: ¶ 089; an embodiment of the present invention allows a user to customize routes and indicate other preferences. Illustrative other preferences may include a travel time, such as a start time, or day of week.)
lateral distance (Knoepfle: ¶ 061; traffic project was to expand the width of the sidewalk along Castro Street, thereby reducing the overall width and/or number of lanes of the portion of the street used for vehicular traffic)
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stehle in view of Knoepfle in view of Nguyen (US 20180174449 A1). As regards the individual claims:
Regarding claim 14, as detailed above, Stehle as modified by Knoepfle teach the invention as detailed with respect to claim 1. Knoepfle further teaches:
wherein the output information comprises at least one of speed (Knoepfle: ¶ 062; an example user interface 610 comparing the average speed of vehicular traffic in the selected geographical region before and after the construction took place. More specifically, the user interface 610 includes a bar graph showing the weighted average speed (e.g., in MPH) of vehicle traffic on Castro Street over time.)
density (Stehle: ¶ 073; display area 1002 also includes [inter alia a]n occupancy measure is also included. One hundred percent occupancy describes a roadway completely occupied by vehicles (i.e., bumper to bumper) traveling at the posted speed limit)
volume, flow rate (Stehle: ¶ 073; performance display area 1002 includes [inter alia] the volume of traffic on the roadway segment, expressed in cars per hour)
delay, capacity (Stehle: ¶ 073; performance display area 1002 includes "Actual/Expected Travel-Time (Min.)," which shows the amount of time to travel through the segment(s) named verses the typical travel time in off-peak traffic periods)
queue length (Stehle: ¶ 073; performance display area 1002 includes "Actual/Expected Travel-Time (Min.)," which shows the amount of time to travel through the segment(s) named verses the typical travel time in off-peak traffic periods)
Neither Stehle nor Knoepfle explicitly teach:
demand over capacity ratio or demand to capacity ratio; however, Nguyen does teach:
demand over capacity ratio or demand to capacity ratio (Nguyen: ¶ 393; A degree of saturation may be determined as a ratio of actual or estimated vehicles per time period (fraction of an hour) traveling on the road segment to the road segment's capacity).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Stehle with the teachings of Nguyen because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Stehle and Nguyen’s base methods both calculate traffic and travel time based upon predicted road conditions, traffic, and construction delays; however, Nguyen’s method has been improved by considering demand over capacity ratio or demand to capacity ratio. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Nguyen’s known improvement to Stehle using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allow the user to measure the amount of demand in relationship to the capacity making comparison between different size roads easier.
Regarding claim 18, as detailed above, Stehle as modified by Knoepfle teach the invention as detailed with respect to claim 15. Stehle further teaches: 
wherein the output information comprises at least one of level of service that is density-based (Stehle: ¶ 073; performance display area 1002 include [inter alia] occupancy measure is also included. One hundred percent occupancy describes a roadway completely occupied by vehicles (i.e., bumper to bumper) traveling at the posted speed limit)
level of service that is demand-based (Stehle: ¶ 073; One embodiment of the invention includes travel-demand forecasting that predicts traffic volume more accurately by considering user-entered information)
speed (Knoepfle: ¶ 062; an example user interface 610 comparing the average speed of vehicular traffic in the selected geographical region before and after the construction took place. More specifically, the user interface 610 includes a bar graph showing the weighted average speed (e.g., in MPH) of vehicle traffic on Castro Street over time.)
density (Stehle: ¶ 073; display area 1002 also includes [inter alia a]n occupancy measure is also included. One hundred percent occupancy describes a roadway completely occupied by vehicles (i.e., bumper to bumper) traveling at the posted speed limit)
volume, flow rate (Stehle: ¶ 073; performance display area 1002 includes [inter alia] the volume of traffic on the roadway segment, expressed in cars per hour)
delay, capacity (Stehle: ¶ 073; performance display area 1002 includes "Actual/Expected Travel-Time (Min.)," which shows the amount of time to travel through the segment(s) named verses the typical travel time in off-peak traffic periods)
queue length (Stehle: ¶ 073; performance display area 1002 includes "Actual/Expected Travel-Time (Min.)," which shows the amount of time to travel through the segment(s) named verses the typical travel time in off-peak traffic periods)
Neither Stehle nor Knoepfle explicitly teach:
demand over capacity ratio or demand to capacity ratio; however, Nguyen does teach:
demand over capacity ratio or demand to capacity ratio (Nguyen: ¶ 393; A degree of saturation may be determined as a ratio of actual or estimated vehicles per time period (fraction of an hour) traveling on the road segment to the road segment's capacity).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Stehle with the teachings of Nguyen because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Stehle and Nguyen’s base methods both calculate traffic and travel time based upon predicted road conditions, traffic, and construction delays; however, Nguyen’s method has been improved by considering demand over capacity ratio or demand to capacity ratio. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Nguyen’s known improvement to Stehle using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allow the user to measure the amount of demand in relationship to the capacity making comparison between different size roads easier.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Torrealba Fuenzalida (US 20210042671 A1) which discloses a system for selling highway reservations based on an ability to determine an optimal route and price estimate based on the destination from the user's location and expected traffic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663                        /MACEEH ANWARI/                                                                                  Primary Examiner, Art Unit 3663